PER CURIAM.
The appellant challenges the final judgment of foreclosure. We affirm on the issues raised, except for the calculation of interest and the inclusion of an. inspection fee in the amount due. The appellee Bank concedes that the interest in the final judgment was incorrect, although there was sufficient evidence presented to calculate it. The Bank also concedes that there was not sufficient proof of the inspection fee. We thus reverse for further proceedings to correct the interest in the final judgment and remove the inspection fee.
WARNER, TAYLOR and GERBER, JJ., concur.